     Case: 1:17-md-02804 Doc #: 3280 Filed: 04/29/20 1 of 3. PageID #: 492973




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                      )   MDL 2804
 OPIATE LITIGATION                                 )
                                                   )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                         )
                                                   )   Judge Dan Aaron Polster
 County of Cuyahoga v.                             )
 Purdue Pharma L.P. et al,                         )   ORDER
 Case No. 17-op-45004                              )
                                                   )
 County of Summit, Ohio et al v.                   )
 Purdue Pharma L.P. et al,                         )
 Case No. 18-op-45090                              )



        On April 28, 2020 the Court held a case management teleconference in the above-captioned

cases (the “Track One-B” cases). Present at the teleconference were lead and liaison counsel for

Plaintiffs and Plaintiffs’ Executive Committee and the Track One-B Defendants. The purpose of

the conference was to discuss outstanding discovery issues and modification of pre-trial deadlines.

        Based on the discussions during the conference, the Court now directs the following:

      As soon as reasonably possible, Pharmacy Defendants shall confer with the Ohio Board

of Pharmacy (“OBOP”) and determine how to apprise the Sixth Circuit Court of Appeals regarding

the short-and long-term ramifications (e.g., in Track One-A and Track Three) of their issuance of

a writ of mandamus (in In re Nat'l Prescription Opiate Litig., 2020 WL 1875174 (6th Cir. Apr.

15, 2020)) on OBOP’s pending petition for writ of mandamus.

      By Tuesday, May 19, 2020, at 12:00 PM, each of the Pharmacy Defendants shall either:

(a) confirm that all related corporate entities may be referred to as a single entity at trial and on the

verdict form (e.g, all Rite Aid entities may be simply referred to as Rite Aid, and not Rite Aid
        Case: 1:17-md-02804 Doc #: 3280 Filed: 04/29/20 2 of 3. PageID #: 492974




Corporation, Rite Aid of Maryland, Inc., and so on); or (b) explain why, as a practical matter, this

cannot occur.

     By Tuesday, May 19, 2020, at 12:00 PM, Defendants shall submit a notice identifying a

small number of pharmacist witnesses whom they actually intend to call at trial. Defendants shall

provide each pharmacist’s name, store number, period of employment, and a brief description of

their testimony. Defendants shall also explain: why that testimony is necessary; whether other,

non-pharmacist witnesses can supply some or all of that testimony; and why the pharmacist’s

testimony is appropriate if that pharmacist was not involved in suspicious order due diligence or

SOMS review when it occurred. Finally, Defendants shall explain the extent to which plaintiffs

should be allowed to call pharmacist witnesses, and why.

     By Tuesday, May 26, 2020, at 12:00 PM, Plaintiffs shall submit a notice responding to

Defendants’ notice, including whether they intend to depose any of the pharmacists identified by

Defendants. If Plaintiffs seek to depose any pharmacists, Plaintiffs shall state: (i) which

pharmacists they intend to depose; (ii) why Plaintiffs did not depose pharmacists during discovery

in Track One-A; (iii) why they now seek to depose the pharmacists in Track One-B; (iv) the

subject(s) of the testimony sought; and (v) whether they intend to call pharmacist witnesses

themselves, and if so, why.     Plaintiffs shall also state whether any or all such pharmacist

depositions can be completed by the close of discovery on June 15, 2020.

     The Court will conduct a case management conference with the parties on Thursday, May

28, 2020, at 1:00 PM via teleconference. The parties shall submit a joint status report by May 27,

2020 at 12:00 PM. The Court will provide the parties with the teleconference information at a later

date.




                                                 2
   Case: 1:17-md-02804 Doc #: 3280 Filed: 04/29/20 3 of 3. PageID #: 492975




IT IS SO ORDERED.




                                      /s/ Dan Aaron Polster April 29, 2020
                                      DAN AARON POLSTER
                                      UNITED STATES DISTRICT JUDGE




                                      3
